DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierwith (6,751,897) in view of Clendenning (5,283,965)

Regarding claim 1, Bierwith discloses a base edge (20) comprising:
A body including a working edge (23) defining a lateral direction and a direction of assembly perpendicular to the lateral direction, the body further defining
A first lateral end and a second lateral end
A plurality of vertical mounting mechanism receiving apertures (37)
A plurality of center notches (23b) extending from the working edge
A first end notch disposed proximate to the first lateral end and a second end notch disposed proximate to the second lateral end, the first end notch and the second end notch extending from the working edge
Wherein each of the plurality of center notches and the first and second end notches includes the same configuration, defining a notch depth along direction of assembly, each of the plurality of center notches and the first and second end notches further includes a straight middle portion straddled laterally by a first arcuate corner portion and a second arcuate corner portion, the straight middle portion defining a lateral straight middle portion width

Regarding claims 1 and 2, while Bierwith discloses the invention as described above, it fails to specifically disclose the dimensions and angles of the notches and that the notches on the first and second ends also include a second arcuate corner portion.  It would have been obvious to one having ordinary skill in the art at the time the invention general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, like Bierwith, Clendenning also discloses a working edge for an earthworking bucket including notches for connecting wear teeth thereto.  Unlike Bierwith, Clendenning discloses that the end notches include a second arcuate corner.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an outer corner on the edge notches of Bierwith as taught by Clendenning to ensure that the working teeth are maintained in the desired orientation during earthworking operations. 

Regarding claim 3, Bierwith discloses the invention as described above, but further fails to disclose chamfer surfaces extending from the working edge and at least partially bounding each of the notches.  Like Bierwith, Clendening discloses a working edge for an earthworking bucket including notches for connecting wear teeth thereto.  Unlike Bierwith, Clendenning discloses using chamfer surfaces on the notches to remove sharp corners and to have oppositely shaped surfaces on the wear members to appropriately mate with the notches (column 4 lines 61-68).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize chamfered surfaces in Bierwith as taught by Clendenning and to have mating surfaces on the wear element to provide a secure engagement without sharp corners as the use of a known 

Regarding claim 4, the combination discloses that the working edge is divided into a plurality of zones disposed along the lateral direction and offset from each other along the direction of assembly, the plurality of zones including a center zone including three of the plurality of center notches that are laterally linearly aligned (4 center notches in middle zone, two outer notches on either end that are offset along direction of assembly).

Regarding claim 5, the combination discloses that the plurality of zones includes a first end zone that includes the first end notch that is spaced away from the first lateral end a first end distance, but fails to specifically disclose the distance length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the distance limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claim 6, the combination discloses that the plurality of zones includes a first intermediate zone disposed laterally between the center zone and the first end zone and a second intermediate zone disposed laterally between the first intermediate zone and the first end zone, and the first intermediate zone is offset along the direction of 
Regarding claim 7, the combination further disclose that the plurality of zones include a plurality of angled zones, one of the plurality of angled zones being disposed between the center zone and the first intermediate zone, another one of the plurality of angled zones being disposed between the first intermediate zone and the second intermediate zone, and a third one of the plurality of angled zones being disposed between the second intermediate zone and the first end zone.

As seen in Figure 2 of Bierwith, the center zone is generally straight and including 3 notches.  There are then areas that curve/angle rearwardly.  Without further limitations regarding the size of the zones or how many notches are included in each of the intermediate zones or angled zones, these curved/angled areas next to the center zone can be divided into an infinite number of “intermediate zones” and “angled zones.” Further structure is needed to overcome the Bierwith reference as it relates to these intermediate zones.

Regarding claim 8, the combination disclose that the center zone defines a center zone midpoint and the body defines a plane of symmetry passing through the center zone midpoint.



Regarding claims 10, 13 and 14, while the combination discloses the invention as described above, it fails to specifically disclose the dimensions and angles of the notches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the width, depth and angle limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claims 11 and 16, the combination discloses that the notch is a center notch and the adapter is a center adapter.



Regarding claim 19, the combination discloses that the plurality of zones includes a first end zone that includes the first end notch that is spaced away from the first lateral end a first end distance, but fails to specifically disclose the distance length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the distance limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  


Regarding claim 20, the combination discloses that the plurality of zones includes a first intermediate zone disposed laterally between the center zone and the first end zone and a second intermediate zone disposed laterally between the first intermediate zone and the first end zone, and the first intermediate zone is offset along the direction of assembly a first offset distance and the second intermediate zone is offset from the center zone a second offset distance, and the first end zone is offset from the center zone a third offset distance, and the third offset distance is greater than the second offset distance, and the second offset distance is greater than the first offset distance.  

.


Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierwith (6,751,897) in view of Clendenning (5,283,965) as applied to claim 13 above and further in view of Renski et al. (2013/0086825).

Regarding claims 15 and 18, the combination of Bierwith and Clendenning discloses the invention as described above, but fails to disclose that the working edge includes a top beveled surface wherein a sloped portion of the first leg with an oblique angle ranging from 20 to 40 degrees contacts the top beveled surface.  Like the combination of Bierwith and Clendenning, Renski also discloses a working edge that receives an adapter for a wear element.  Unlike the combination, Renski discloses that the adapter includes a sloped portion with an angle in the range of 20 to 40 degrees that engages a beveled lip on the base edge.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a beveled lip and a corresponding angled leg on the adapter in the combination as taught by Renski as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671